Citation Nr: 0400187	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

Entitlement to an increased rating for right and left trench 
foot, currently rated 20 percent disabling each.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to May 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which, in pertinent 
part, denied a rating in excess of 20 percent each for the 
service-connected right and left trench foot disabilities.  
In December 2003, the veteran's motion to have his appeal 
advanced on the docket was granted by the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV) 327 F.3d 1339 (2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In DAV, the Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2) was invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  

In this case, a May 2002 statement of the case (SOC) cited 
the changes in the law brought about by the VCAA and 
implementing regulations.  However, the SOC did not inform 
the veteran that he had a full year is allowed to respond to 
a VCAA notice.  Hence, the veteran has not received adequate 
notice per PVA, supra.  Otherwise, notice requirements appear 
to be in compliance with Quartuccio, supra, as the veteran 
has been advised of what is needed to establish his claim, of 
what the record shows, and of his and VA's responsibilities 
in claims development.  Nevertheless, as the notice provided 
does not comport with the requirements of PVA, and as the 
case is being remanded anyway, further VCAA notice is 
advisable.

In February 2003, the veteran's representative forwarded 
evidence to the RO consisting of an August 2002 note from 
private physician who provided a statement regarding the 
condition of the veteran's feet.  The RO subsequently 
forwarded the physician's note to the Board in March 2003.  
This additional evidence has not been considered in the first 
instance by the AOJ, and the record does not reflect that the 
veteran waived such consideration.  Under the Federal Circuit 
case cited above, the Board has no recourse but to remand the 
case to afford the RO initial consideration of the additional 
evidence.

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the service-
connected bilateral foot disability was in May 2001.  In 
other words, there is no competent evidence as to the current 
status of the bilateral foot disabilities.  More recently (in 
a June 2002 statement of the veteran's representative, and in 
statements submitted by the veteran and received by VA in 
August 2003), the veteran and his representative listed 
symptoms involving the veteran's feet that appear to reflect 
an increase in severity of the bilateral foot disabilities.  
An examination is needed to determine the current severity of 
the left and right trench foot disabilities.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Of record is a May 2002 report of contact between the veteran 
and his representative, wherein it was noted that the veteran 
desired to appear for a personal hearing at the RO, and was 
"not willing to forgo VA hearing process."  There is no 
indication that any action was taken regarding the hearing 
request.  Additionally, the nature of the veteran's bilateral 
foot disabilities is such as to suggest ongoing treatment.  
Reports of such treatment may contain information pertinent 
to the claims of entitlement to increased ratings.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claims for increased 
ratings for the service-connected 
bilateral foot disability.  He should be 
specifically notified of what he needs to 
establish entitlement to a rating in 
excess of 20 percent each for his left 
and right foot trench foot disability; of 
what the evidence shows; and of his and 
VA's respective responsibilities in 
evidence development, as well as that 
there is a year provided for response to 
VCAA notice.  The RO should also ask the 
veteran whether he still desires an RO 
hearing and, if so, arrange for such a 
hearing.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
symptoms related to his bilateral foot 
disability from November 2000 to the 
present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any reports of VA treatment of the 
veteran's feet (in particular any records 
from the VA Medical Center in Long Beach, 
California) which are not already 
associated with the claims file.  

3.  The RO should then arrange for the 
veteran to be afforded a VA peripheral 
vascular examination to determine the 
current severity of the service-connected 
bilateral foot disability.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  The examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  All 
indicated studies should be performed.  
The examiner should describe the symptoms 
specifically attributable to the right 
and left foot trench foot disabilities, 
and describe in detail all impairment due 
to said disabilities.  

4.  The RO should then readjudicate the 
claims in light of all evidence added to 
the record.  If either remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




